AMENDMENT NO. 2
TO THE
PLUM CREEK SUPPLEMENTAL BENEFITS PLAN – PENSION

The Plum Creek Supplemental Benefits Plan – Pension (the “Plan”), as amended and
restated effective April 1, 1998, is hereby amended pursuant to Section 5.7 of
the Plan, effective January 23, 2002.

1.     A new SECTION 4A ENHANCED BENEFITS is added to the Plan as follows:

SECTION 4A

ENHANCED BENEFITS

4A.1 Enhanced Supplemental Pension Benefit

  Upon the termination of employment of a Participant listed in Appendix Aa, who
has reached age 55, the Company shall pay or cause to be paid to such
Participant (or his or her Surviving Spouse in the case of his or her death)
enhanced supplemental pension benefits under this Plan as determined under this
Section 4A. Enhanced benefits paid under Section 4A at age 55 shall be in lieu
of the any benefits payable under Section 4. If a Participant terminates before
attaining age 55, the enhanced supplemental pension benefits under this Section
4A shall be forfeited and the Participant’s benefits will be determined under
Section 4.


  The enhanced supplemental pension benefit under this Section equals the amount
described in (a) reduced by the sum of (b) and (c). The enhanced supplemental
pension benefits under this Section 4A shall be vested and nonforfeitable to the
same extent that the related benefits under the Pension Plan would be vested and
nonforfeitable.


  (a) Pension Plan Amount


  The lump sum value of a monthly single-life annuity equal to the sum of the
Initial Percentage of Final Average Monthly Earnings, plus the Incremental
Percentage of Final Average Monthly Earnings for each year of Credited Service
earned after age 55 up to a maximum of 5 years. The Initial Percentage and
Incremental Percentage are defined in Appendix Aa. The lump sum value will be
determined using the assumptions described in paragraph (d) below. “Final
Average Monthly Earnings” shall be determined under the Pension Plan as follows:


--------------------------------------------------------------------------------

  (1) By including in the Participant’s compensation during the period for which
the Pension Plan benefits are computed, to the extent not already done so under
the Pension Plan, any amount that has not been taken into account due to the
limitations of Section 401(a)(17) ($200,000 in 2002 and indexed for future
years) or due to a reduction of compensation that has occurred pursuant to an
election of the Participant under Section 125 or Section 401(k) or under the
Deferred Compensation Plans.


  (2) By taking into account any service granted to the Participant and any
benefit formula adjustments required by an employment contract.


  (3) By taking into account any award granted to the Participant under the Plum
Creek Management Company, L.P. Management Incentive Plan (the “MIP”) including
both cash and units.


  (b) Prior Burlington Resources Pension Plan Offset


  The amount specified for the Participant as listed in Appendix A increased
annually from December 31, 1992 through December 31, 1999 by the immediate PBGC
interest rate in effect on January 1 of each year; and from January 1, 2000 to
the December 31st immediately preceding the date of termination of employment
based on the annual interest rate determined under Code
Section 417(e)(3)(A)(ii)(II) (which, as of the date of this amendment, is the
average annual yield on thirty (30)-year Treasury Constant Maturities) for
November before the Plan Year which contains the Participant’s date of
termination of employment.


  (c) Social Security Offset


  The lump sum value of a monthly single-life annuity starting at age 62 (or age
at termination of employment, if older) equal to 100% of the Participant’s
monthly primary Social Security benefit projected to be payable starting at age
62 (or age at termination of employment, if older). If a Participant terminates
before age 62, the Participant’s primary Social Security benefit shall be
calculated assuming zero earnings after the Participant’s termination of
employment. The lump sum value will be determined using the assumptions
described in paragraph (d) below.


  (d) Lump Sum Assumptions


  The lump sum amounts described in Section 4A.1(a) and 4A.1(c) shall be
determined using the following interest rate and mortality table:


--------------------------------------------------------------------------------

  Interest: the annual interest rate determined under Code
Section 417(e)(3)(A)(ii)(II) (which, as of the date of this amendment, is the
average annual yield on thirty (30)-year Treasury Constant Maturities) for
November before the Plan Year which contains the Participant’s date of
termination of employment.


  Mortality: the mortality table prescribed by the Secretary under Code Section
417(e)(3)(A)(ii)(I) as in effect on the Participant’s date of termination of
employment (which, as of the date of this amendment, is the mortality table set
forth in Rev. Rul. 2001-62 and based on the unloaded mortality rates underlying
the 1994 Group Annuity Reserving Table, projected to 2002, and blended fifty
percent (50%) male and fifty percent (50%) female.)


  The amount of a lump sum payment of supplemental pension benefits to a
Participant’s Surviving Spouse shall be determined as if the Participant had
terminated his or her employment on the date of death. Pre-retirement death
benefit provisions under the Pension Plan shall not apply.


4A.2 Other Supplemental Benefits

  Participants in this Plan are not eligible for participation in the Plum Creek
Key Employee Supplemental Pension Plan.


4A.3 Time and Manner of Payment

  The payment of any supplemental pension benefit owed to a Participant (or his
or her surviving spouse) pursuant to Section 4A.1 shall be determined under
4A.1, as soon as practicable after the Participant’s termination of employment
with the Company. The payment of any other supplemental benefits pursuant to an
employment contract under Section 4A.1(a)(2) shall be made as provided in the
employment contract. Such payment shall constitute a complete discharge of all
obligations to the Participant and his or her Surviving Spouse or Beneficiary
under the Plan.


  Alternatively, a Participant may elect a 10-year certain annuity option at any
time up to twelve (12) months before the date benefit payments are to commence.
Any election regarding the form of the benefit payment within twelve (12) months
of the date benefit payments are to commence will not be valid. This annuity
option shall be determined under Section 4A.1(d) for determining the appropriate
lump sum payment and then converted to a 10-year certain annuity option based on
the interest rate that will be earned by the investment vehicle used to fund
this obligation.


--------------------------------------------------------------------------------

2.     APPENDIX A is replaced in its entirety with the following:

APPENDIX A
TO THE PLUM CREEK SUPPLEMENTAL
BENEFITS PLAN — PENSION

Pursuant to Section 3.1 Participants, the following individuals are Participants
in the Plan commencing on the date specified, and each individual shall remain a
Participant until his or her entire benefit under the Plan is distributed. The
offset amount for each Participant pursuant to Section 4.1(b) is shown below.

Name  Offset Amount Pursuant to
Section4.1(b)  Commencement Date   William R. Brown   $0   2/22/95   Michael J.
Covey   $0   1/1/98   Barbara L. Crowe   $0   4/1/97   Joan K. Fitzmaurice   $0
  1/15/02   Rick R. Holley   $103,817.95   1/1/93   James A. Kraft   $63,620.87
  1/1/93   Thomas M. Lindquist   $0   12/30/01  

3.     APPENDIX Aa is added to the Plan as follows:

APPENDIX Aa
TO THE PLUM CREEK SUPPLEMENTAL
BENEFITS PLAN — PENSION

The following Participant(s), eligible to participate in the Plan under Section
3.1 Participants and Appendix A, are eligible for the enhanced supplemental
pension benefit under Section 4A.1 at age 55. The enhanced supplemental pension
benefit is in lieu of the supplemental pension benefit payable under Section 4.

Name Initial Percentage Incremental Percentage Rick R. Holley 50%  2%

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Plum Creek Timberlands, L.P. has caused this
Amendment No. 2 to be duly executed this 25th day of July, 2003.

PLUM CREEK TIMBERLANDS, L.P.
By PLUM CREEK TIMBER I, L.L.C.,
General Partner

By: /s/ William R. Brown


Its: Executive Vice President and
Chief Financial Officer


/s/ Susanna N. Duke
Witness